October 29, 2014 DREYFUS NEW YORK AMT-FREE MUNICIPAL BOND FUND DREYFUS STATE MUNICIPAL BOND FUNDS Dreyfus Massachusetts Fund Dreyfus Pennsylvania Fund Supplement to Statement of Additional Information dated March 1, 2014, as revised or amended April 1, 2014, May 1, 2014, July 1, 2014 and September 1, 2014 The following information supersedes and replaces any contrary information contained in the section of the Statement of Additional Information entitled "Certain Portfolio Manager Information": The following table lists the funds' portfolio managers, if any, who are in addition to the primary portfolio managers listed in the prospectus. See the prospectus for a list of, and certain other information regarding, the primary portfolio manager(s) for your fund. Fund Additional Portfolio Managers DNYAFMBF David Belton DMAF David Belton The following table lists the number and types of accounts (including the fund) advised by the primary portfolio manager and assets under management in those accounts as of September 30, 2014: Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Thomas Casey 8 $4.5 Billion N/A N/A 232 $1.9 Billion Daniel Rabasco 5 $3.2 Billion 6 $1.5 Billion 12 $2.2 Billion The following table provides information on accounts managed (included within the table above) by the primary portfolio manager that are subject to performance-based advisory fees: Primary Portfolio Manager Type of Account Number of Accounts Total Assets of Accounts Thomas Casey N/A N/A N/A Daniel Rabasco N/A N/A N/A The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager as of September 30, 2014: Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Thomas Casey DMAF None DNYAFMBF None DPAF None Daniel Rabasco DMAF None DNYAFMBF None DPAF None GRP4-SAISTK-1014
